COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               January 29, 2015
                              No. 10-14-00256-CV
                  IN THE INTEREST OF K.R. AND K.R., CHILDREN
                                       
                                       
                        From the 74[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2013-2294-3
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's Order of Termination signed on August 5, 2014 is affirmed.
It is further ordered that appellee, the State of Texas, is awarded judgment against Kimberly Sowders, for the State's appellate costs that were paid, if any, by the State; and all unpaid appellate court cost, if any, is taxed, against Kimberly Sowders.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM

							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk